Citation Nr: 0609595	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-18 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a December 1996 regional office decision that 
terminated the appellant's death pension benefits should be 
revised or reversed because of clear and unmistakable error 
(CUE).  

2.  Entitlement to reinstatement of VA death pension 
benefits.  

3.  Entitlement to Dependency and Indemnity Compensation 
benefits.  

4.  Entitlement to accrued benefits.  







REPRESENTATION

Appellant represented by:	Paul Bogdon, Attorney at law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  He died in December 1972.  The appellant is his 
surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the appellant 
if further action is required on her part.




REMAND

The veteran died in December 1972.  In July 1973, the RO 
established the appellant's entitlement to payment of VA 
death pension benefits based on his military service.  In 
1996, the appellant submitted a claim for VA death benefits 
as the surviving spouse of another veteran.  A November 1996 
administrative decision by the RO found that she and the 
second veteran had a valid common law marriage for VA 
purposes - effective from 1973 until his death in 1996.

In light of the RO's finding of a valid marriage between the 
appellant and the second veteran for more than 20 years, an 
RO decision in December 1996 then terminated her death 
pension benefits effective from 1973, in turn creating an 
overpayment of approximately $22,000, recovery of which the 
RO's Committee on Waivers and Compromises later waived in its 
entirety.  The record shows the appellant also pursued 
benefits under the Pennsylvania Workers' Compensation Act, 
based on the second veteran's death.  In May 1998, a Workers' 
Compensation Judge denied her claim, holding that she had not 
met her burden of proof to establish that a marital 
relationship existed under the provisions of the 
Pennsylvania Workers' Compensation Act.  That decision was 
affirmed on appeal in February 2000.  

In June 2003, the appellant filed a claim for VA Dependency 
and Indemnity Compensation (DIC), Death Pension, and Accrued 
Benefits based on the first veteran's service.  The RO denied 
her claim for death pension in July 2003 because she had not 
provided required financial information on the claim form; 
the RO also denied service connection for the cause of the 
veteran's death, as well as accrued benefits.  The RO's July 
2003 letter also noted the appellant's benefits had been 
terminated years ago because she had failed to furnish 
requested evidence.  


After she submitted another application form that contained 
financial information, the RO wrote her in October 2003 
informing her that she was not entitled to death pension 
benefits because she could not be recognized as the surviving 
spouse of the veteran, in light of the fact that she had 
remarried following his death.

Through an attorney, the appellant disagreed with the RO's 
decision concerning DIC, death pension, and accrued benefits.  
In March 2004, the RO issued a statement of the case (SOC) 
pertaining only to the issue relating to death pension.  In 
response, the appellant's attorney submitted a substantive 
appeal (VA Form 9) in May 2004 that again reflected 
disagreement with the denial of DIC and accrued benefits, as 
well as death pension.  Accordingly, the Board finds that 
the appellant has properly appealed the denial of all three 
benefits and must also be furnished an SOC concerning the 
additional DIC and accrued benefits issues.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Moreover, the appellant's arguments, set forth in detail on 
the VA Form 9, specifically address error in the RO's 
determination that she and the second veteran had a valid 
common law marriage - pointing to factual and legal findings 
in the Workers' Compensation decisions.  It was the RO's 
November 1996 administrative decision in the case of the 
second veteran that led to a December 1996 decision to 
terminate the appellant's death pension benefits in the case 
of the veteran at issue in this appeal.  The Board finds that 
the attorney's arguments and assertions meet the requisite 
degree of specificity for a claim of CUE in that December 
1996 decision, as contemplated by Crippen v. Brown, 9 
Vet. App. 412, 418 (1996).  The attorney has claimed certain 
factual and legal errors in that decision - which, if 
determined to be true, might well lead to a different result.  
So the Board cannot ignore his assertions.  The Board further 
finds that the reinstatement claim currently on appeal is 
inextricably intertwined with this CUE claim.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Finally, the record does not show the RO has notified the 
appellant of the provisions of the Veterans Claims Assistance 
Act (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)), as they pertain to her claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See 
also the Court's recent holdings concerning the VCAA in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (March 3, 2006).  Therefore, in order to 
avoid piecemeal adjudication of the appellant's claims, 
they must be returned to the RO (via the AMC) to consider all 
of the claims together and to cure the procedural defects 
mentioned.  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Ensure that all notification and 
development procedures set forth in the 
VCAA are fully complied with as they 
apply to the appellant's various claims.  
This includes written notice of the 
evidence she is expected to provide in 
support of her claims and the evidence VA 
will obtain for her.  Also advise her 
that she should submit any relevant 
evidence in her possession concerning her 
claims and apprise her of the type of 
evidence needed to substantiate them.  
Consider, as well, the Court's recent 
holdings concerning the VCAA in the 
consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 
02-1506 (March 3, 2006).



2.  After ensuring compliance with all 
VCAA notice and development procedures, 
send the appellant and her attorney an 
SOC concerning the additional issues 
relating to DIC and accrued benefits.  
If, and only if, the appellant submits a 
timely substantive appeal (VA Form 9 or 
equivalent statement) in response to the 
SOC concerning these additional claims 
should they, in turn, be returned to the 
Board for further appellate 
consideration.  

3.  Also after ensuring compliance with 
all VCAA notice and development 
procedures, adjudicate the appellant's 
CUE claim.  If this claim is not granted 
and if a timely NOD is received in 
response, send her and her attorney an 
SOC concerning this claim.  If, and only 
if, they then submit a timely substantive 
appeal in response should this claim be 
returned to the Board for further 
appellate consideration.

4.  As well, after ensuring compliance 
with all VCAA notice and development 
procedures, again consider the 
appellant's claim for reinstatement of 
her VA death pension benefits.  If this 
claim remains denied, send her and her 
attorney a supplemental statement of the 
case and give them an opportunity to 
respond to it before recertifying this 
claim to the Board for further appellate 
consideration.



The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the appellant due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

